Cite as 2014 Ark. 330

                SUPREME COURT OF ARKANSAS
                                      No.   CV-13-202

KAREN COOPER AND JACK                            Opinion Delivered JULY 31, 2014

DOWELL
                 PETITIONERS

V.
                                                 ORDER TO SHOW CAUSE
FAULKNER COUNTY CIRCUIT                          DISMISSED.
COURT
                RESPONDENT


                                       PER CURIAM

       We ordered attorneys Gary D. Jiles and Matthew K. Brown to appear before this court

and show cause why they should not be held in contempt for violating a stay issued by this

court in the matter of City of Conway & Conway Corp. v. Cooper, No. 23CV-11-940, then

pending in the Faulkner County Circuit Court. Cooper v. Faulkner Cty. Cir. Ct., 2013 Ark.
321 (per curiam). Both Mr. Jiles and Mr. Brown appeared, pleaded not guilty, and this court

appointed the Honorable John Plegge as a master to hold a hearing and make findings of fact.

       A hearing was held on April 8, 2014. Judge Plegge heard testimony from the

following witnesses: Kent Walker, attorney for Karen Cooper and Jack Dowell, landowners

in the underlying condemnation action; Jillian Janik, an associate attorney at the Walker Law

Firm; Jessica Wells, an employee of Millar Jiles, LLP; Amanda Duran, an employee of Millar

Jiles, LLP; as well as Mr. Jiles and Mr. Brown. At the conclusion of that hearing, Judge

Plegge asked counsel for Mr. Jiles and Mr. Brown, as well as counsel for Mr. Walker, to each
                                   Cite as 2014 Ark. 330

submit proposed findings of fact. Thereafter, Mr. Jiles and Mr. Brown, through their

attorney, submitted proposed findings of fact and conclusions of law. Mr. Walker and his

attorney notified Judge Plegge that they would not be submitting any findings of fact.

       On June 23, 2014, Judge Plegge notified this court in writing that he had reviewed

each of the proposed findings and was in agreement with each of them, with the exception

of two matters he believed to be within this court’s purview. The proposed findings, as well

as all exhibits received into evidence during the hearing, were attached to Judge Plegge’s

letter, and these items were filed with our clerk that same day. We thank Judge Plegge for

his service in this matter.

       Upon reviewing the transcript, exhibits, and proposed findings, we conclude that there

was no willful violation of this court’s stay by either Mr. Jiles or Mr. Brown. We therefore

dismiss the order to show cause.

       Dismissed.




                                            -2-                                 CV-13-202